Citation Nr: 0811993	
Decision Date: 04/10/08    Archive Date: 04/23/08

DOCKET NO.  00-09 495A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Huntington, West Virginia


THE ISSUES

1.  Entitlement to an increased (compensable ) rating for 
bilateral hearing loss, for the period from November 19, 1999 
to January 16, 2003. 

2.  Entitlement to a rating in excess of 10 percent, for the 
period from January 17, 2003 to August 27, 2007.

3.  Entitlement to a rating in excess of 50 percent for 
bilateral hearing loss, from August 28, 2007.
 

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1940 to 
January 1946.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an April 2000 rating decision in which 
the RO denied service connection for left ear hearing loss, 
and a compensable rating for service-connected right ear 
hearing loss. In May 2000, the veteran filed a notice of 
disagreement (NOD). A statement of the case (SOC) was issued 
later that month, and the veteran filed a substantive appeal 
that same month.

In April 2001, the veteran testified during a hearing before 
RO personnel; a transcript of that hearing is associated with 
the claims file.

In May 2002, the veteran testified during a videoconference 
hearing before the undersigned Veterans Law Judge (VLJ); a 
transcript of this hearing is associated with the claims 
file.

In October 2002, the Board undertook additional development 
of the claims under the provisions of 38 C.F.R. § 19.9 
(2002).  However, the provisions of 38 C.F.R. § 19.9 
essentially conferring upon the Board jurisdiction to 
adjudicate claims on the basis of evidence developed by the 
Board, but not reviewed by the RO, were later held to be 
invalid.  See Disabled American Veterans (DAV) v. Secretary 
of Veterans Affairs (Secretary), 327 F.3d 1339 (Fed. Cir. 
2003).  Hence, after the completion of the previously 
requested actions, in November 2003, the Board remanded the 
matters to the RO for initial consideration of the claims in 
light of the recently developed evidence. In March 2004, the 
RO granted a higher rating of 10 percent for service-
connected right ear hearing loss, effective January 17, 2003.  
That same month, the RO also continued its denial of service 
connection for left ear hearing loss (as reflected in a March 
2004 supplemental SOC (SSOC)).

The Board notes that, when the RO increased the rating for 
right ear hearing loss from January 17, 2003, the RO then 
stated that the assigned 10 percent rating constituted a full 
allowance of the benefits sought on appeal, and that the 
veteran's claim for increase was therefore considered to have 
been resolved.  However, inasmuch as higher ratings are 
available for the veteran's hearing loss both before and 
after January 17, 2003, and the veteran is presumed to seek 
the maximum available benefit for a disability, the Board 
considers the appeal involving higher rating for hearing loss 
as encompassing the claims for increase reflected on the 
title page.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999); AB v. Brown, 6 Vet. App. 35, 38 (1993).

In March 2005, the undersigned VLJ granted the veteran's 
motion to advance his appeal on the docket, pursuant to 38 
U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.900(c) (2007).

In March 2005, the Board remanded the claims on appeal to the 
RO for further development, to include arranging for the 
veteran to undergo VA examination to obtain nexus opinion.  
After attempting to complete all requested action, the RO 
continued its denial of the veteran's claims (as reflected in 
the December 2006 SSOC).

Thereafter, in February 2007, the Board granted the claim for 
service connection for left ear hearing loss and remanded the 
claims for higher ratings for bilateral hearing loss 
(previously right ear hearing loss, but now characterized as 
bilateral hearing loss, given the grant of service connection 
for the left ear) to the RO for additional action.  After 
completing the requested action, in an October 2007 decision, 
the RO granted a higher 50 percent rating for bilateral 
hearing loss, effective August 28, 2007.  That same month, 
the RO also continued the denial of the veteran's claims for 
increased ratings for bilateral hearing loss for the earlier 
periods of time (as reflected in an October 2007 SSOC), and 
returned these matters to the Board for further appellate 
consideration.  

As a final preliminary matter, the Board notes that,  in the 
March 2007 informal hearing presentation the veteran's 
representative raises the matter of special monthly 
compensation under 38 C.F.R. § 3.350.   However, the RO has 
not adjudicated the claim,  it is not properly before the 
Board; hence, it is referred to the RO for appropriate 
action.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.

2.  For the period from November 19, 1999, to August 27, 
2007, the only reliable audiometric testing revealed Level 
VIII hearing in the right ear and Level VI hearing in the 
left ear.

3.On August 28, 2007, audiometric testing revealed Level IX 
hearing in the right ear and Level VIII hearing in the left 
ear.


CONCLUSION OF LAW

1.  The criteria for a 40 percent rating for bilateral 
hearing loss, for the period from November 19, 1999 to August 
27, 2007, are met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 
2002); 38 C.F.R. §§ 3.159, 3.350, 3.385, 4.1, 4.2, 4.7, 4.85 
(Diagnostic Code 6100), and 4.86 (2007).

2.  The criteria for a rating in excess of a 50 percent for 
bilateral hearing loss, since August 28, 2007, are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R. §§ 
3.159, 3.350, 3.385, 4.1, 4.2, 4.7, 4.85 (Diagnostic Code 
6100), and 4.86 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 and Supp. 2007)) includes enhanced duties to 
notify and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim, as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible 
for providing.  See, e.g., Quartuccio v. Principi, 16 Vet.  
App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a  
substantially complete application for benefits is received, 
proper VCAA notice must inform the claimant of any  
information and evidence not of record (1) that is necessary  
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim, in accordance with 38 
C.F.R. § 3.159(b)(1).

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria for all higher ratings for a disability), 
as well as information regarding the effective date that may 
be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

The Board also is aware of the recent decision in Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008), applicable to claims 
for increased ratings. In Vazquez-Flores, the Court found 
that, at a minimum, adequate VCAA notice requires that VA 
notify the claimant that, to substantiate such a claim: (1) 
the claimant must provide, or ask VA to obtain, medical or 
lay evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has 
on the claimant's employment and daily life; (2) if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation 

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO, 
to include the AMC).  Id; Pelegrini, 18 Vet. App. at 112.   
See also Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA 
notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

In this appeal, the May 2000 SOC set forth the criteria for 
higher ratings for bilateral hearing loss.  The January 2001, 
March 2006, December 2006, and May 2007 post-rating letters 
provided notice to the veteran regarding what information and 
evidence was needed to substantiate a claim for an increased 
rating, as well as what information and evidence must be 
submitted by the veteran, what information and evidence would 
be obtained by VA, and the need for the veteran to advise VA 
of and to submit any further evidence that is relevant to the 
claim.  The March 2006, December 2006, and May 2007 letters 
also informed the veteran how disability ratings and 
effective dates are assigned and the type of evidence that 
impacts those determinations.  These letters also informed 
the veteran that he should provide the RO with any evidence 
or information that he may have pertaining to his claim.  

Following the issuance of each notice described above, the 
veteran and his representative were afforded further 
opportunities to present pertinent information and/or 
evidence to the matter on appeal before the RO readjudicated 
the claim (as reflected in the January 2002, December 2006, 
and October 2007 SSOCs).  Hence, the veteran is not shown to 
be prejudiced by the timing of VCAA-compliant notice.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as in a SOC or SSOC, is 
sufficient to cure a timing defect).

The Board acknowledges that the VCAA letters provided to the 
veteran do not contain the level of specificity set forth in 
Vazquez-Flores.   However, the Board find that any such 
procedural defect does nor constitute prejudicial error in 
this case because of evidence of actual knowledge on the part 
of the veteran and his representative that the claimant must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life and other documentation 
in the claims file reflecting such notification that a 
reasonable person could be expected to understand what was 
needed to substantiate the claim(s).  See Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).   In this regard, 
the veteran has provided testimony, submitted a September 
2006 private audiometric report, and also statements from his 
representative addressing the increase in severity of his 
bilateral hearing loss, the effects such increase has on his 
daily life, and the specific application of the rating 
criteria to the various audiometric findings, discussed in 
more detail below.  These statements indicate an awareness on 
the part of the veteran that information about such effects, 
with specific examples, is necessary to substantiate a claim 
for a higher rating.  Significantly, the Court in Vazquez-
Flores held that actual knowledge is established by 
statements or actions by the claimant or the claimant's 
representative that demonstrate an awareness of what was 
necessary to substantiate his or her claim."  Id., slip op. 
at 12, citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 
(2007).  

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter on appeal.  Pertinent medical 
evidence associated with the claims file consists of the 
veteran's VA medical records, a private audiometric report 
conducted in April 2001, and the reports of VA audiological 
examinations conducted in December 1999, August 2000, January 
2003, August 2003, May 2006, September 2006, and August 2007, 
which include audiometric findings although some were 
determined by the examiners as not reliable.  Also of record 
is the transcript of the April 2001 DRO hearing, as well as 
the transcript of the May 2002 Board video hearing before the 
undersigned.   In addition, various written statements 
provided by the veteran, and his representative, on his 
behalf, are associated with the claims file. 

In summary, the duties imposed by the VCAA have been 
considered and satisfied. Through various notices of the RO, 
the veteran has been notified and made aware of the evidence 
needed to substantiate his claim, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter on appeal, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998). 

II.  Background

In November 1999, the  veteran filed his current claim for an 
increased (compensable) rating for what was then right ear 
hearing loss along with a claim for service connection for 
left ear hearing loss.

A December 1999 VA audiological evaluation revealed moderate 
to profound sensorineural hearing loss and poor speech 
discrimination in the right ear, and mild to severe 
sensorineural hearing loss and fair speech discrimination in 
the left ear. On audiometric testing, pure tone thresholds, 
in decibels, were reported as follows: 




HERTZ



1000
2000
3000
4000
AVG
RIGHT
80
95
90
100
91.25
LEFT
45
60
75
85
66.25

Speech discrimination scores on the Maryland CNC word list 
were 56 percent in the right ear and 74 percent in the left 
ear.  

A February 2000 VA audiology record reflects that the veteran 
received and was fitted with bilateral hearing aids.

An August 8, 2000 VA audiological evaluation revealed mild to 
profound sensorineural hearing loss, bilaterally, with poor 
speech discrimination in the right ear and fair speech 
discrimination in the left ear.  The examiner noted that 
these results were similar to those in November 1999; 
however, there was fluctuation in the low frequencies which 
was a possible indication of Meniere's disease.  On 
audiometric testing, pure tone thresholds, in decibels, were 
reported as follows:
 



HERTZ



1000
2000
3000
4000
AVG
RIGHT
70
85
90
105
87.5
LEFT
45
70
80
90
71.25

Speech discrimination scores on the Maryland CNC word list 
were 48 percent in the right ear and 76 percent in the left 
ear.  

The veteran has submitted an April 2001 private audiometric 
report reflecting  an uninterpreted audiogram, which the 
Board may not consider as evidence.  See Kelly v. Brown, 7 
Vet. App. 471, 474 (1995) (the Board may not interpret 
graphical representations of audiometric data). 

A January 2003 VA audiological evaluation revealed severe to 
profound slightly mixed hearing loss bilaterally.   The 
examiner reported that acoustic reflex thresholds could not 
be tested as an adequate seal could not be maintained.  The 
"right" ear had a type A tympanogram at positive 5 and 
normal to slightly elevated acoustic reflexes.  The examiner 
furthered that the testing results had fair reliability given 
that the veteran was able to communicate with him face to 
face, in that the examiner's voice was 65 db.  In addition, 
the examiner pointed out that with this severe of a hearing 
loss, normal acoustic reflexes would not be seen 
ipsilaterally or contralaterally for 500 or 1000 hertz on the 
left side.  The examiner suggested, due to the fair 
reliability, repeat testing by another audiologist at another 
facility.  Audiometric testing, pure tone thresholds, in 
decibels, were reported as follows: 




HERTZ



1000
2000
3000
4000
AVG
RIGHT
95
100
110
110+
n/a
LEFT
85
110
110+
      
110+
       
n/a

 Speech discrimination scores on the Maryland CNC word list 
were 22 percent in the right ear and 36 percent in the left 
ear.  The examiner noted that the veteran wore hearing aids.  

A March 2003 VA examination report notes that TMs were 
intact.  Audiogram showed that the veteran had hearing loss, 
worse in the high frequencies.  The impression was noise 
induced hearing loss.  The examiner noted that he did not 
have the claims file and no audiometric findings were 
provided.  

A June 2003 VA ear disease examination report notes that the 
veteran's audiogram from earlier in the year shows bilateral 
hearing loss across in all frequencies, worse in high 
frequencies.  

An August 2003 VA audiological evaluation revealed severe to 
profound      sensorineural hearing loss in the right ear and 
moderate to severe sensorineural hearing loss in the left 
ear.  The examiner noted that middle ear testing revealed a 
type A tympanogram in the middle ear.  He could not seal the 
right ear to obtain a tympanogram or reflexes and the 
reflexes could not be obtained in the left ear due to seal 
difficulties.   On audiometric testing, pure tone thresholds, 
in decibels, were reported as follows: 



HERTZ



1000
2000
3000
4000
AVG
RIGHT
75
90
90
95
87.5
LEFT
65
80
80
85
77.55

Speech discrimination scores on the Maryland CNC word list 
were 16 percent in the right ear and 40 percent in the left 
ear.  

In March 2004, the RO assigned a 10 percent rating for 
bilateral hearing loss, effective January 17, 2003. 

A May 2006 VA audiological evaluation revealed moderately 
severe to profound  sensorineural hearing loss with poor 
speech discrimination in the right ear, and severe to 
profound sensorineural hearing loss with poor speech 
discrimination in the left ear.  Type A deep tympanogram with 
normal to elevated ipsilaterally reflexes, left ear.  The 
examiner noted that, for the right ear, he could not maintain 
a seal for tympanogram or acoustic reflexes, so testing 
results had fair to poor reliability.  On audiometric 
testing, pure tone thresholds, in decibels, were reported as 
follows: 





HERTZ



1000
2000
3000
4000
AVG
RIGHT
95
105
105+
105+
102.5
LEFT
85
95
100
105
96.25

Speech discrimination scores on the Maryland CNC word list 
were 18 percent in the right ear and 38 percent in the left 
ear.  The examiner recommended a VA audiological auditory 
brainstem (ABR) test to help identify pure tone thresholds.

In September 2006, the veteran underwent an additional VA 
audiology examination in which a VA audiological auditory 
brainstem (ABR) test was performed to estimate the pure tone 
thresholds of the veteran.  It was done because of the fair 
to poor reliability seen with behavioral testing during the 
May 2006 VA examination.  
The audiological ABR results of the right ear showed a wave V 
latency of 70dBNhl.  The examiner stated that this estimates 
that pure tone thresholds in the 2 to 4kHZ region of the 
right ear are in the range of 60dBhl to 80dBhl.  The examiner 
explained that this test is involuntary and does not require 
a response from the veteran in comparison to behavioral pure 
tone and speech audiometry testing which does.  The left ear 
could not be completed as a good skin impedance could not be 
maintained even after repeated electrode replacements and 
cleaning of the skin.  The examiner concluded that these 
results indicated that the veteran is able to hear better 
than the reported behavioral testing showed on the May 2006 
VA audiogram, at least in the right ear.  She is unable to 
confirm why the veteran is unable or unwilling to respond to 
his lowest level of hearing with behavioral testing.  The 
examiner furthered that unless the veteran is able and 
willing to give the appropriate behavioral responses, his 
true pure tone threshold and speech audiometry results may 
never be known.  The examiner opined that an increase is not 
indicated if reliable results from the veteran can not be 
obtained.  

In a February 2007 decision, the Board granted service 
connection for left ear hearing loss and remanded the claim 
for an increased rating to the RO.  Consequently, the 
increased rating claim was recharacterized to reflect that 
the veteran was now seeking a compensable rating for service-
connected bilateral hearing loss from November 19, 1999 (the 
date of receipt of the claim for service connection for left 
ear hearing loss and for an increased rating) to January 16, 
2003; and for a rating in excess of 10 percent for bilateral 
hearing loss, from January 17, 2003. 

An August 2007 VA audiological evaluation revealed moderate 
to severe sensorineural hearing loss, bilaterally with poor 
word discrimination.   Right ear, Type A tympanogram, could 
not test reflexes or decay due to pressurization.  Left ear, 
Type A tympanogram with normal reflexes and no decay.  On 
audiometric testing, pure tone thresholds, in decibels, were 
reported as follows: 




HERTZ



1000
2000
3000
4000
AVG
RIGHT
60
80
80
80
75
LEFT
55
75
75
80
71.25

Speech discrimination scores on the Maryland CNC word list 
were 36 percent in the right ear and 52 percent in the left 
ear.  

In October 2007, the RO assigned a 50 percent rating for 
bilateral hearing loss, effective August 28, 2007.

III.  Analysis

Under the applicable criteria, ratings for hearing loss are 
determined in accordance with the findings obtained on 
audiometric evaluations.  Ratings for hearing impairment 
range from noncompensable to 100 percent based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests, together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies 1,000, 2,000, 3,000, and 
4,000 cycles per second.  To evaluate the degree of 
disability from hearing impairment, the rating schedule 
establishes eleven auditory acuity levels designated from 
Level I for essentially normal acuity through Level XI for 
profound deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100 
(2007).

Hearing tests will be conducted without hearing aids, and the 
results of above-described testing are charted on Table VI 
and Table VII.  See 38 C.F.R. § 4.85.

Exceptional patterns of hearing impairment are evaluated 
under 38 C.F.R. § 4.86 (2007).

(a) When the pure tone threshold at each of the four 
specified frequencies (1000, 2000, 3000, and 4000 hertz) is 
55 decibels or more, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever results in the higher 
numeral.  Each ear will be evaluated separately.

(b) When the pure tone threshold is 30 decibels or less at 
1000 hertz, and 70 decibels or more at 2000 hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral. That numeral will 
then be elevated to the next higher Roman numeral. Each ear 
will be evaluated separately.  

As noted above, under VA rating criteria, an adequate 
evaluation of impairment of hearing acuity rests upon the 
results of controlled speech discrimination tests, together 
with tests of the average hearing threshold levels at certain 
specified frequencies.  See 38 C.F.R. § 4.85, Diagnostic Code 
6100 (2007).  However, VA audiologists have twice indicated 
that audiometric testing results were unreliable and they 
clearly questioned the appropriateness of the veteran's 
responses during testing.   Significantly, the January 2003 
VA audiologist commented on the discrepancy between the 
veteran's observed satisfactory hearing acuity when he was 
speaking with the examiner, in contrast to actual hearing 
acuity after the formal testing began.  In the audiologist's 
report, he also reported that with this severe of a hearing 
loss shown on audiometric testing, the veteran should not 
have normal acoustic reflexes on either his right or left 
side; however, as noted above, the veteran was found to have 
near normal acoustic reflexes in one ear.  

In addition, the VA audiological examiner who performed the 
May 2006 VA audiometric testing found that those testing 
results had fair to poor reliability because the veteran 
could not maintain a seal for right ear tympanogram or 
acoustic reflexes.  In response to her recommendation, in 
September 2006, the veteran underwent ABR testing, which was 
intended to provide an objective indication of hearing loss; 
those results did not support the findings that were recorded 
by pure tone testing during the May 2006 VA examination.  
Additionally, in light of the September 2006 ABR objective 
results that support the January 2003, May 2006, and 
September 2006 examiner's opinions that the veteran is not 
providing reliable behavioral testing results, in part, 
because of his difficulties maintaining a seal for 
tympanogram or acoustic reflexes, the Board also finds that 
the testing results from the August 2003 VA examination are 
also not reliable since a seal could not be obtained at that 
time as well.  In sum, the results obtained by VA audiology 
testing in January 2003, August 2003, and May 2006 are 
inadequate for rating purposes.

Applying the criteria for evaluating bilateral hearing loss 
to the results of the December 1999 audiometric evaluation, 
the veteran has Level VIII hearing in the right ear, and 
Level VI hearing in the left ear, based on application of the 
reported findings to Tables VI.  Under Table VII, the 
combination of Level VIII for the poorer ear combined with 
Level VI for the better ear warrants a 40 percent rating.  
under 38 C.F.R. § 4.85, Diagnostic Code 6100.  Here, however, 
because the veteran's right ear pure tone thresholds are all 
55 decibels or more, the provisions of 38 C.F.R. § 4.86(a) 
are for application. However, the Board finds that 
application of that regulatory section results in the same 40 
percent rating. Under Table VIa, the right ear pure tone 
threshold average of 91.25 warrants a Roman numeral 
designation of IX, which is higher than the Roman numeral 
designation of VIII under Table VI.  The IX, now for the 
right ear, when combined with the left ear designation of VI, 
results in a 40 percent rating.  Thus, based on application 
of VA's method for evaluating hearing loss, the Board finds 
that, for the period from November 19, 1999, to August 27, 
2007, the veteran is entitled to a 40 percent, but no higher 
rating, for bilateral hearing loss.  

Applying the criteria for evaluating bilateral hearing loss 
to the results of the August 28, 2007 VA audiological 
evaluation, the veteran has Level IX hearing in the right ear 
and Level VIII hearing in the left ear, based on application 
of the reported findings to Tables VI.  Under Table VII, the 
combination of Level IX for the poorer ear combined with 
Level VIII for the better ear warrants a 50 percent rating.  
38 C.F.R. § 4.85, Diagnostic Code 6100 (2007).  Here, because 
the veteran's right and left ear pure tone thresholds are all 
55 decibels or more, the provisions of 38 C.F.R. § 4.86(a) 
are for application.  However, application of the reported 
findings to Table VIa warrant a lower, Roman numeral VI for 
the right ear and a lower, Roman numeral VI for the left ear.  
Thus, Roman numeral designations for hearing impairment from 
Table VI for the right and left ears are appropriate.   
Hence, as subsequent VA audiological testing reflects that 
the veteran's hearing loss warrants a 50 percent rating based 
on application of VA's method for evaluating hearing loss, 
the veteran is appropriately assigned a 50 percent rating, 
but no higher, as of the August 28, 2007 audiological 
examination.  

The veteran in his hearing testimony and written statements 
has noted the difficulties caused by his bilateral defective 
hearing.  The Board in no way discounts these difficulties.  
However, it must be emphasized that the assignment of 
disability ratings for hearing impairment is derived by a 
mechanical application of the rating schedule to the numeric 
designation assigned after audiometry results are obtained. 
Hence, the Board has no discretion in this matter and must 
predicate its determination on the basis of the results of 
the audiology studies of record.  See Lendenmann v. Principi, 
3 Vet. App. 345 (1992).  In other words, the Board is bound 
by law to apply VA's rating schedule based on the veteran's 
audiometry results.  See 38 U.S.C.A. § 1155 (West 2002 & 
Supp. 2007); 38 C.F.R. § 4.1 (2007).

As a final point,  given the mechanical nature of deriving 
the evaluation for the veteran's bilateral defective hearing, 
it would appear that the provisions of 38 C.F.R. § 3.321 
(2007) (for assignment of a higher rating on an extra-
schedular basis, as cited to and discussed in the December 
2006 SSOC) would be inapplicable in the evaluation of his 
claim.  However, even if consideration of those provisions in 
rating this disability were appropriate, the Board notes that 
the disability has not objectively been shown to markedly 
interfere with the veteran's employment (in this regard he is 
not employed) (i.e., beyond that contemplated in the assigned 
rating), or to warrant frequent periods of hospitalization, 
nor has the disability otherwise rendered impractical the 
application of the regular schedular standards.  In the 
absence of evidence of any of the factors outlined above, the 
criteria for invoking the procedures set forth in 38 C.F.R. § 
3.321(b)(1) have not been met.  See Bagwell v. Brown, 9 Vet. 
App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  


ORDER

A 40 percent rating for bilateral hearing loss, for the 
period from November 19, 1999, to August 27, 2007, is 
granted, subject to the pertinent legal authority governing 
the payment of monetary benefits.

A rating in excess of 50 percent for bilateral hearing loss, 
from August 28, 2007, is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


